     Case 3:20-mj-00115-EWH Document 3 Filed 09/09/20 Page 1 of 3 PageID# 11




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division


        UNITED STATES OF AMERICA
                                                   Case No. 3:20 –mj-_____
                                                                      
                            v.

                                                   FILED UNDER SEAL
        GORDON G. MILLER III



GOVERNMENT’S MOTION TO SEAL COMPLAINT PURSUANT TO LOCAL RULE 49(B)

        Pursuant to Rule 49(B) of the Local Criminal Rules for this Court, the United States, by

and through its attorneys, G. Zachary Terwilliger, United States Attorney, and Katherine Lee

Martin, Assistant United States Attorney, hereby moves to seal the complaint in the above-

captioned case until the defendant is arrested. In support of this motion, the United States

represents the following:

I.      Reasons for Sealing (Local Rule 49(B)(1))

        The Federal Bureau of Investigation (FBI) and the United States Postal Inspection

Service (USPIS) are jointly investigating this case. Based on the investigation to date, there is

probable cause to believe that GORDON MILLER has engaged in mail and wire fraud, theft

from a program receiving federal funds, witness tampering, and money laundering in violation of

Title 18, United States Code, Sections 1341, 1343, 666, 1512(b)(1), 1956(a)(1)(A)(ii), (B)(i) and

1957, respectively (collectively hereafter “the Fraud Offenses”). Moreover, there is probable

cause to believe that GORDON MILLER also engaged in possession of child pornography in

violation of Title 18, United States Code, Section 2252A.
      Case 3:20-mj-00115-EWH Document 3 Filed 09/09/20 Page 2 of 3 PageID# 12




         Premature disclosure of the charges against the defendant would jeopardize an ongoing

criminal investigation threatening our ability to locate and arrest the defendant, and may lead to

destruction of evidence. Disclosure of the complaint and affidavit in support of the complaint

would provide defendant and others with a roadmap of the ongoing criminal investigation.

II.      References to Governing Case Law (Local Rule 49(B)(2))

         The Court has the inherent power to seal complaints and affidavits in support of

complaints. See United States v. Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of

Arizona v. Maypenny, 672 F.2d 761, 765 (9th Cir. 1982); Times Mirror Company v. United

States, 873 F.2d 1210 (9th Cir. 1989); see also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975);

United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980); In re Braughton, 520 F.2d 765, 766

(9th Cir. 1975). AThe trial court has supervisory power over its own records and may, in its

discretion, seal documents if the public=s right of access is outweighed by competing interests.@

In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984). Sealing the complaint and affidavit in

support of the complaint is appropriate where there is a substantial probability that the release of

the sealed documents would compromise the government=s on-going investigation severely. See

e.g., In re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 574 (8th

Cir. 1988); Matter of Eye Care Physicians of America, 100 F.3d 514, 518 (7th Cir. 1996); Matter

of Flower Aviation of Kansas, Inc., 789 F.Supp. 366 (D. Kan. 1992).

III.     Period of Time Government Seeks to Have Matter Remain Under Seal (Local Rule
         49(B)(3))

         The complaint and affidavit in support of the complaint would need to remain sealed until

the defendant makes an initial appearance pursuant to Rule 5 of the Federal Rules of Criminal

Procedure. The United States has considered alternatives less drastic than sealing and has found

none that would suffice to protect this investigation.


                                                 2
  Case 3:20-mj-00115-EWH Document 3 Filed 09/09/20 Page 3 of 3 PageID# 13




       WHEREFORE, the United States respectfully requests that the complaint and affidavit in

support of the complaint and this Motion to Seal and proposed Order be sealed until the

defendant makes an initial appearance pursuant to Rule 5 of the Federal Rules of Criminal

Procedure.



                                                    Respectfully submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney



                                            By:            /s/
                                                    Katherine Lee Martin
                                                    Assistant United States Attorney




                                               3
